Third District Court of Appeal
                               State of Florida

                           Opinion filed April 11, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D17-924
                         Lower Tribunal No. 16-2646B
                             ________________


                               E.C., a juvenile,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Orlando A.
Prescott, Judge.

      Carlos J. Martinez, Public Defender, and Jeffrey Paul DeSousa, Assistant
Public Defender, for appellant.

      Pamela Jo Bondi, Attorney General, and Kayla H. McNab, Assistant
Attorney General, for appellee.


Before ROTHENBERG, C.J., and SUAREZ and SCALES, JJ.

      PER CURIAM.
      We grant E.C.’s motion for rehearing, withdraw our opinion of March 7,

2018, and replace it with the following opinion.

      E.C., a juvenile, was charged with burglary of an unoccupied structure and

criminal mischief after having been caught at a closed school construction site.

After an adjudicatory hearing, E.C. was found guilty of the lesser included offense

of trespass and absolved of the criminal mischief charge. To have trespassed, as

charged, E.C. had to have entered a “structure.” § 810.08(1), Fla. Stat (2016). A

“structure” is defined as a building with “a roof over it.” § 810.011(1), Fla. Stat.

(2016). The facts in evidence indicate that E.C. entered the site at an early enough

phase of construction that a building with a roof on it did not then exist. See I.L. v.

State, 3D17-1108 (Fla. 3d DCA Feb. 21, 2018).

      Accordingly, we reverse E.C.’s conviction and remand for proceedings

consistent herewith.

      Reversed and remanded.




                                          2